DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 8, 16 of the instant application essentially recite obvious variations of claims 5, 11, 19 of the U.S. Patent respectively.
Claims 2, 9, 17 of the instant application essentially recite obvious variations of claims 1, 8, 16 of the U.S. Patent respectively.
Claims 3, 10, 18 of the instant application essentially recite obvious variations of claims 3, 9, 17 of the U.S. Patent respectively.
Claims 4, 12, 19 of the instant application essentially recite obvious variations of claims 4, 13, 18 of the U.S. Patent respectively.
Claims 5, 11 of the instant application essentially recite obvious variations of claims 7, 12 of the U.S. Patent respectively.
Claims 6, 14 of the instant application essentially recite obvious variations of claims 1, 10 of the U.S. Patent respectively.
Claim 7, 15 of the instant application essentially recite obvious variations of claims 6, 15 of the U.S. Patent respectively.

Claim 20 of the instant application essentially recite limitations similar to combined claims 10, 14, 15 of the U.S. Patent.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hasha et al (US 20080288646) teach electing a primary node from among a plurality of nodes in a replica set of nodes.  The primary node accepts and processes client data access requests.  The replica set includes the primary node and other secondary nodes.  The primary node receives client data access requests.  The primary node assigns a data sequence number to each client data access request that mutates state in the order the client data access requests are received.  The data sequence numbers include a linearized processing order that is to be followed by each of the nodes in the replica set.  The primary node sends the mutating client data access requests including any corresponding data sequence numbers to the secondary nodes.  The primary node receives, from a threshold number of secondary nodes, an acknowledgement indicating reception of the client data access request.  The primary node commits the 
Hsieh et al (US 10037346) teach techniques to ensure that queries of a distributed database observe a consistent read of the database without locking or logging.  In this regard, next-write timestamps uniquely identify a set of write transactions whose updates can be observed by reads.  By publishing the next-write timestamps from within an extendable time lease and tracking a "safe timestamp," the database queries can be executed without logging read operations or blocking future write transactions, and clients issuing the queries at the "safe timestamp" observe a consistent view of the database as it exists on or before that timestamp.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN T LE whose telephone number is (571)272-4021. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 

/UYEN T LE/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        23 October 2021